                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                Plaintiff,                  )
                                            )
       v.                                   )       Case No. 19-cr-00400-SRB-1
                                            )
HERMAN R. MARTINEZ,                         )
                                            )
                Defendant.                  )

                                            ORDER

       Before the Court is Magistrate Judge Jill A. Morris’s Report and Recommendation (Doc.

#54) to deny Defendant’s Motion to Suppress (Doc. #19). Defendant filed Objections to the

Report and Recommendation. (Doc. #55.) The Government also filed Objections to the Report

and Recommendation (Doc. #56) and a response to Defendant’s Objections (Doc. #58).

       After an independent and careful review of the record, the applicable law, and the parties’

arguments, the Court OVERRULES Defendant’s objections (Doc. #55) and the Government’s

objections (Doc. #56). The Court ADOPTS Judge Morris’s Report and Recommendation (Doc.

#54). It is ORDERED that the Report and Recommendation be attached to and made a part of

this Order. Defendant’s Motion to Suppress (Doc. #19) is DENIED.

       IT IS SO ORDERED.
                                                    /s/ Stephen R. Bough
                                                    STEPHEN R. BOUGH, JUDGE
Dated: March 10, 2021                               UNITED STATES DISTRICT JUDGE




            Case 4:19-cr-00400-SRB Document 59 Filed 03/10/21 Page 1 of 1
